Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 12-6-2021 have been fully considered and are persuasive.  The 112 rejection(s) are withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular U.S. Pat. Appl. Publ. 2016/0358602 by Krishnaswamy et al does not teach or suggest: "...a speech signal processor comprising: an interface-cancellation-block configured to receive input-signaling and to provide an interference-estimate-signaling and an interference-cancelled-signal based on the input-signaling; a feature-block configured to provide a combination-feature-signal based on the interference-cancelled-signal and the interference-estimate-signaling; a neural-network-block configured to apply model parameters to the combination-feature-signal to provide a neural-network-output-signal to the output-terminal; a synthesis block configured to receive the neural-network-output-signal and the interference-cancelled-signal and to provide a reduced-interference-signal to the output-terminal based on magnitudes of the neural-network-output-signal and on phases of the interference-cancelled-signal...", along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see references listed on the PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)


Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LISA HASHEM/            Primary Examiner, Art Unit 2653